By the Court:
The plaintiffs claimed, and in the Court below obtained relief on the ground that a mistake occurred upon their part, in attempting to effect a redemption from the Sheriff’s sale on foreclosure of a mortgage. It is well settled that a complaint claiming relief on the ground of mistake must not only distinctly aver the fact of the mistake, but also set *277forth the circumstances under which it occurred in so far as those circumstances may be necessary to present a case within the rule of equity upon which relief is granted. Tested by this rule, the complaint here is radically defective,- and the demurrer should have been sustained.
Judgment and order denying new trial reversed, and cause remanded, with direction to sustain the demurrer to the complaint. Remittitur forthwith.